DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because it alternatively recites "conveyer" and "conveyor" throughout. Consistent terminology and spelling should be used. Appropriate correction is required. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware in the specification.


Claim Objections
Claims 1, 18, and 19 are objected to because they each recite "a front conveyer" (as opposed to "conveyor" recited elsewhere throughout the claims). Consistent terminology should be used. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 13, 14, 16-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy (US 2,896,728) in view of Bouillon (US 4,416,334).

With respect to claim 1, Pridy discloses a harvester capable of being used for harvesting guayule shrub from soil, comprising:
	a wheeled frame including at least two wheels (including E, F) and having a forward end and a rearward end;
	a pair of laterally spaced sidewalls (including 330, 330’) on said frame defining a passage extending from the forward end to the rearward end;
	a front conveyor (Z) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed (via 86);

	an agitator (H) for separating residual soil from an uprooted guayule shrub conveyed by the front conveyor; and
an outlet positioned at the rearward end of the harvester out of which outlet the harvested material is directed (outlet from one conveyor to another at the rearward end seen in Fig. 11).

Pridy does not explicitly disclose the forward projecting digger blade having an irregular front edge with either a plurality of peaks and valleys or with one valley. Bouillon discloses a harvester for harvesting crops from the soil, comprising a forward projecting flat (see Fig. 3) digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2).
Pridy and Bouillon are analogous because they both disclose harvesters having forward projecting digger blades and conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Pridy with the blade means as taught by Bouillon in order to more easily penetrate the soil as the pointed blade means require less force. Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Bouillon), and it would have been obvious to try, as such a blade 

With respect to claim 2, Pridy discloses the harvester wherein the agitator comprises a rear conveyor (H) positioned rearward of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed (via 152) that is greater than the first speed (col. 9, lines 1-9).

With respect to claim 3, Pridy discloses the harvester a first drive shaft (45) rotating at a first rotational speed to drive the front conveyor (Z) at the first speed, a second drive shaft (120) rotating at a second rotational speed for driving the rear conveyor (H) at the second speed, and a transmission (including 86, 88, 152, 154, 156) operably coupled to the first drive shaft and to the second drive shaft for converting the first rotational speed to the second rotational speed.

With respect to claim 5, Pridy discloses the harvester wherein the rear conveyor comprises a continuous chain or belt (including 90, 92, 94) having regularly spaced openings (98) of about 2 inches to about 3 inches (col. 5, lines 28-30), the rear conveyor rotatably connected to the frame.

With respect to claim 6, Pridy discloses the harvester further comprising a partially enclosed cage (including 332, 332’) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

With respect to claim 9, Pridy discloses the harvester regarding claim 1, above. Pridy does not explicitly disclose the front conveyor comprises being an endless chain or belt having regularly spaced openings of about 1/2 inch to about 3 inches. However, Pridy discloses the rear conveyor comprising a continuous chain or belt (including 92, 94) having regularly spaced openings (98) of about 2 inches to about 3 inches (col. 5, lines 28-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with sizing similar to the second conveyor in order to properly handle the harvested crop.

With respect to claims 13 and 16, Pridy discloses the harvester of claim 1, above. Pridy does not explicitly disclose the front conveyor comprising a plurality of parallel links connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts, at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor. However, Pridy discloses the rear conveyor comprising a plurality of parallel links (90) connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts (92), at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor (as seen in Figs. 10, 11). Pridy also shows the links (90) having projections (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with similar structural detail as second conveyor in order to properly handle the harvested crop.

With respect to claim 14, Pridy discloses the harvester wherein the rear conveyor comprises a plurality of parallel links (90) connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts (92), at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor (as seen in Figs. 10, 11).

With respect to claim 17, Pridy discloses the harvester further comprising its own power source (including U, V).

With respect to claim 18, Pridy discloses a harvester capable of harvesting guayule shrub from soil, comprising:
	a wheeled frame including at least two wheels (including E, F) and having a forward end and a rearward end;
	a pair of laterally spaced sidewalls (including 330, 330’) on said frame defining a passage extending from the forward end to the rearward end;
	a front conveyor (Z) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
	a forward projecting digger blade (G) positioned forward of the front conveyor and capable of downward engagement into the soil for uprooting guayule shrub, the digger blade arranged to direct uprooted guayule shrub toward the front conveyor;
	an agitator (H) for separating residual soil from an uprooted guayule shrub conveyed by the front conveyor, the agitator comprising a rear conveyor positioned rearward of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed that is greater than the first speed;
an outlet positioned at the rearward end of the harvester out of which outlet the harvested material is directed (outlet from one conveyor to another at the rearward end seen in Fig. 11); and
	a partially enclosed cage (including 332, 332’) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

Pridy does not explicitly disclose the forward projecting digger blade having an irregular front edge with either a plurality of peaks and valleys or with one valley. Bouillon discloses a harvester for harvesting crops from the soil, comprising a forward projecting flat (see Fig. 3) digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2).
Pridy and Bouillon are analogous because they both disclose harvesters having forward projecting digger blades and conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Pridy with the blade means as taught by Bouillon in order to more easily penetrate the soil as the pointed blade means require less force. Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Bouillon), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claims 22 and 23, Bouillon discloses the forward projecting flat digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2) wherein the front edge has a cutting or knife-like edge (see Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Kashti et al. (US 2013/0008674)

Pridy and Bouillon disclose the harvester regarding claim 1, above. Neither Pridy nor Bouillon explicitly discloses the rear conveyor including a first section adjacent the front conveyor and inclined toward the rearward end and a second section between the front section and the rearward end and declined toward the rearward end.
Kashti discloses a rear conveyor (56) including a first section adjacent a front conveyor (43) and a second section between the first section and a rearward end of the rear conveyor, wherein the first section is inclined toward said rearward end and the second section is declined toward said rearward end (seen in Fig. 4).
Pridy, Bouillon, and Kashti are analogous because they all disclose digging harvesters having conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the conveying elevation means as taught by Kashti in order to effectively separate soil from the harvested crop.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Kruithoff (US 4,753,296).

With respect to claim 7, Pridy and Bouillon disclose the harvester regarding claim 6, above. Neither Pridy nor Bouillon explicitly discloses a cage including at least two upwardly projecting supports connected by a cross member. Kruithoff discloses a harvester (10) comprising a partially enclosed cage (of 104, seen in Fig. 1), wherein the cage includes at least two upwardly projecting supports connected by a cross member.
Pridy, Bouillon, and Kruithoff are analogous because they all disclose digging harvesters having conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the cage means as taught by Kruithoff in order to ensure operator safety. 

With respect to claim 8, Kruithoff discloses a harvester (10) wherein the front conveyor (12) has an upper side and a distance between the upper side of the front conveyor and the cross member (of 104) is at least 3 feet (as seen in Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Smith (US 2,282,679).

Pridy and Bouillon disclose the harvester regarding claim 1, above. Neither Pridy nor Bouillon explicitly discloses the forward projecting blade extending 3 to 10 inches into the soil. Smith discloses a harvester wherein the blade extends about 3 inches into the soil (p. 2, col. 2, lines 22-25).
Pridy, Bouillon, and Smith are analogous because they all disclose digging harvesters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide above combination with the depth means as taught by Smith in order to dig to a proper depth for harvesting the desired crop.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Martin et al. (US 2014/0288255)

With respect to claim 19, Pridy and Bouillon disclose the harvester regarding claim 1, above. Further, Pridy also discloses using the harvester (col. 8, lines 68-69). Neither Pridy nor Bouillon explicitly discloses providing guayule shrubs and harvesting said shrubs. Martin discloses providing planted guayule shrubs (60) and harvesting the planted guayule shrubs by uprooting the guayule shrubs (¶0033).
Pridy, Bouillon, and Martin are analogous because they all disclose harvesting root crops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above combination for guayule harvesting means in order to obtain a source of natural rubber latex.

With respect to claim 20, Pridy discloses using a tractor (A) to pull the harvester.

With respect to claim 21, Pridy discloses the harvester having its own power source (including U, V).

Claims 1, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2,724,228) in view of Knott et al. (US 3,548,570)

With respect to claim 1, Duncan discloses a harvester capable of being used for harvesting guayule shrub from soil, comprising:
a wheeled frame including at least two wheels (including 19, 25) and having a forward end and a rearward end;
a pair of laterally spaced sidewalls (including 27) on said frame defining a passage extending from the forward end to the rearward end;
a front conveyor (of 23) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
a forward projecting flat blade (including 32) having an irregular front edge with either a plurality of peaks (of 34s) and valleys (between 34s), the forward projecting blade positioned forward of the front conveyor and capable of use for harvesting guayule shrub, the blade arranged such that it is capable of directing uprooted guayule shrub toward the front conveyor;
an agitator (including 219, 220), and
an outlet (of 90) positioned at the rearward end of the harvester, the outlet being capable of directing and ultimately discharging the guayule shrub from the harvester,
wherein the harvester is capable of agitating (via said agitator) an uprooted guayule shrub while in the harvester.

Duncan does not explicitly disclose the blade being a digger blade for downward engagement into the soil for uprooting crops. Knott discloses similar blade means comprising a digger blade (10) for downward engagement into the soil for uprooting crops.
Duncan and Knott are analogous because they both disclose blades for harvesting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blade of Duncan in the soil and provide the means to do so as taught by Knott as is desirable for the crop being harvested. (See Knott, col. 1.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Knott), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claim 18, Duncan discloses a harvester for harvesting guayule shrub from soil, comprising:
a wheeled frame including at least two wheels (including 19, 25) and having a forward end and a rearward end;
a pair of laterally spaced sidewalls (including 27) on said frame defining a passage extending from the forward end to the rearward end;
a front conveyor (of 23) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
a forward projecting flat blade (including 32) having an irregular front edge with either a plurality of peaks (of 34s) and valleys (between 34s), the forward projecting blade positioned forward of the front conveyor and capable of use for harvesting guayule shrub, the blade arranged such that it is capable of directing uprooted guayule shrub toward the front conveyor;
an agitator (including 219, 220) capable of separating residual soil from the uprooted guayule shrub conveyed by the front conveyor, the agitator comprising a rear conveyor positioned rearward of the front of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed that is greater than the first speed;
an outlet (of 90) positioned at the rearward end of the harvester, out of which outlet the guayule shrub is directed, and
a partially enclosed cage (including 28, 29) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

Duncan does not explicitly disclose the blade being a digger blade for downward engagement into the soil for uprooting crops. Knott discloses similar blade means comprising a digger blade (10) for downward engagement into the soil for uprooting crops.
Duncan and Knott are analogous because they both disclose blades for harvesting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blade of Duncan in the soil and provide the means to do so as taught by Knott as is desirable for the crop being harvested. (See Knott, col. 1.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Knott), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claims 22 and 23, Duncan discloses the front edge of the blade (including 32) having a cutting or knife-like edge (see Fig. 14).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Knott and further in view of Martin.

With respect to claim 19, Duncan and Knott disclose the harvester regarding claim 1, above. Neither Duncan nor Knott explicitly discloses providing guayule shrubs and harvesting said shrubs. Martin discloses providing planted guayule shrubs (60) and harvesting the planted guayule shrubs by uprooting the guayule shrubs (¶0033).
Duncan, Knott, and Martin are analogous because they all disclose harvesting root crops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above combination for guayule harvesting means in order to obtain a source of natural rubber latex.

With respect to claim 20, Duncan discloses using a tractor (11) to pull the harvester.

With respect to claim 21, Duncan discloses the harvester having its own power source (123).


Response to Arguments
Applicant's arguments filed 9/22/20 have been fully considered but they are not persuasive.

Applicant argues: "... Thus, the harvested potatoes in Pridy's apparatus are ultimately discharged from a forward side of the harvester. In contrast to Pridy's harvester, the claimed harvester (as specified in currently amended independent claims 1, 18 and 19) includes 'an outlet positioned at the rearward end of the harvester out of which outlet the guayule shrub is directed.'" (See Remarks of 9/22/2020, labeled p. 8.)
Applicant's argument is unpersuasive because Pridy teaches "an outlet positioned at the rearward end of the harvester out of which outlet the [harvested material] is directed" as recited in claims 1, 18, and 19. It is noted that Applicant concludes: "Thus, in the claimed guayule harvester, the harvested guayule shrub is ultimately discharged from the rearward end of the harvester." (See Remarks of 9/22/2020, labeled p. 8.) However, this concluding statement is unfounded because nothing in the claim language requires the shrub being "ultimately discharged from the rearward end of the harvester." Additionally, new rejections of claims 1 and 18-23 have been made with prior art showing the features argued by Applicant which are not necessarily claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McRobert (US 4,257,218) also teaches a harvester comprising a wheeled frame, conveyors, an irregular blade, an agitator, and an outlet as argued.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/3/13/21